Detailed Action
                                                Notice of Pre-AIA  or AIA  Status1.  The present application, filed on or after June 24, 2020, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2. This is in response to the amendments filed on 06/29/2022. Claims 1 and 16 have been amended. Claims 1-9 and 16-20 are currently pending and have been considered below.

Response to Arguments
3.  Applicant’s arguments, see Remarks, filed 06/29/2022, with respect to the 35 U.S.C. § 112 rejection of claim 9 have been fully considered.  The rejection of claim 9 with respect to the 35 U.S.C.  112 rejection is withdrawn due to applicant amendment.  

Applicant’s arguments, see Remarks, filed 06/29/2022, with respect to the 35 U.S.C. § 103 rejection of Claims 1-3, 6-9, 16, 19, and 20 under Tchigevsky and Joshi and claims 4-5 and 18 under Tchigevsky and Joshi, in view of Shanbhogue, have been fully considered and are persuasive.  Therefore, the 35 U.S.C. § 103 rejection of Claims rejections of claims 1-9 and 16-20 have been withdrawn. 


Allowable Subject Matter
4.    Claims 1-9 and 16-20 are allowed as amended.

Examiner’s Reason for Allowance
5.    The following is an examiner’s statement of reasons for allowance.  The Examiner finds novel that within the context of the surrounding limitations the feather whereby an apparatus that includes a first electronic circuit that is configured to operate as a wireless access point, the first electronic circuit including a wireless controller for accessing a wireless network; and a second electronic circuit that is operatively coupled via a wired connection to the first electronic circuit, the second electronic circuit including at least one processor configured to execute: (1) a first virtual machine that includes a wireless network authentication server, and (ii) a second virtual machine that includes a virtual private network (VPN) server: The closest prior art being "Joshi" (US 20210344651 - A1), “Shanbhogue” (US 20200310972 - A1), “Tchigevsky” (US 20070189308 - A1), and newly cited “Osterwise” (US 20200267531 A1). Joshi discloses a system for establishing a split virtual private network (VPN) tunnel with a remote VPN service.  The system receives outgoing network traffic and direct a first portion of the outgoing traffic to the VPN tunnel and determines that the first portion includes an outgoing domain name service (DNS) request; and directs a second portion of the outgoing traffic to the native IP stack.  Shanbhogue discloses A processor includes a range register to store information that identifies a reserved range of memory associated with a secure arbitration mode (SEAM) and a core coupled to the range register. The core includes security logic to unlock the range register on a logical processor, of the processor core, that is to initiate the SEAM. The logical processor is to, via execution of the security logic, store, in the reserved range, a SEAM module and a manifest associated with the SEAM module, wherein the SEAM module supports execution of one or more trust domains.  Tchigevsky discloses structures within a multi-VM computing platform 108 used to enable wireless networking to a plurality of partitions within the computing platform. The apparatus may comprise a wireless AP specially adapted to enable the wireless networking to the plurality of partitions.  New art Osterwise discloses a method and system for accessing a group of user controlled mobile equipment access point names in response to the device detecting a user controlled mobile equipment access point name elementary file (EF_UMEAPN) stored in a memory of a universal integrated circuit card (UICC). An operator stores access point name information and the access point name information comprises the EF_UMEAPN).

6. What is missing from the prior art of record to include newly search Mayes the specific credentials whereby a second electronic circuit that is operatively coupled via a wired connection to the first electronic circuit, the second electronic circuit including at least one processor configured to execute: (1) a first virtual machine that includes a wireless network authentication server, and (ii) a second virtual machine that includes a virtual private network (VPN) server: While, the prior art of record describes a second authentication stage on the same secured connection, not initiating a second electronic device the coupling is positively cited as a wireless connection.  The examiner is further persuaded by applicant representative on the deficiencies of the prior art based on applicant amendments (See Remarks 6/29/2022, pages 10 and 11 for Tchigevsky).  The secondary references and newly searched art fails to overcome the features of claims 1 and 16, as amended.

Thus the prior art does not teach or suggest, either individually or in combination, the subject matter as claimed in claims 1 and 16. Therefore claims 1 and 16 are deemed allowable over the prior art of record. The corresponding depending claims, 2-9 and 17-20, which further limit claims 1 and 16, respectively also contain allowable subject matter by virtue of their dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM B. JONES whose telephone number is (571) 272-9637.  The examiner can normally be reached on Mon - Fri., 5:30 a.m. to 2:00 p.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-3900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /WILLIAM B JONES/Examiner, Art Unit 2491
08/13/2022




/ASHOKKUMAR B PATEL/Supervisory Patent Examiner, Art Unit 2491